16 A.3d 349 (2011)
205 N.J. 467
In the Matter of Howard W. WEBER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-79 September Term 2010, 067728
Supreme Court of New Jersey.
April 7, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-341, concluding that HOWARD W. WEBER of EAST BRUNSWICK, who was admitted to the bar of this State in 1971, should be censured for violating RFC 1.15(a) (commingling of funds), RPC 1.15(d) (recordkeeping violations), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be required to complete certain legal education courses and to provide periodic certifications to the Office of Attorney Ethics confirming that his attorney accounts are being maintained in accordance with the recordkeeping rules;
And good cause appearing;
It is ORDERED that HOWARD W. WEBER is hereby censured; and it is further
ORDERED that respondent shall complete ten hours of courses in the area of *350 professional responsibility and ten hours of courses in accounting for attorneys by a date to be determined by the Office of Attorney Ethics; and it is further
ORDERED that respondent shall provide to the Office of Attorney Ethics quarterly certifications confirming that his attorney accounts are being kept in accordance with the recordkeeping rules, for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.